Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147449                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147449
                                                                    COA: 311257
                                                                    St. Clair CC: 86-128340-FC
  FREDERICK FREEMAN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 30, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. While retaining jurisdiction, the Court of Appeals
  shall then remand the case to the St. Clair Circuit Court, which shall conduct an
  evidentiary hearing to determine whether the issue raised by the defendant merits the
  relief requested. Upon making its findings, the St. Clair Circuit Court shall return the
  case to the Court of Appeals, which shall then review the lower court’s findings and
  determine whether to affirm, reverse, or order other relief.

        MCCORMACK, J., not participating because of her prior involvement in this case as
  counsel for a party.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2013
           s1120
                                                                               Clerk